Name: Commission Implementing Regulation (EU) NoÃ 428/2012 of 22Ã May 2012 amending Regulation (EC) NoÃ 607/2009 laying down certain detailed rules for the implementation of Council Regulation (EC) NoÃ 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products
 Type: Implementing Regulation
 Subject Matter: food technology;  America;  beverages and sugar;  marketing;  plant product
 Date Published: nan

 23.5.2012 EN Official Journal of the European Union L 132/10 COMMISSION IMPLEMENTING REGULATION (EU) No 428/2012 of 22 May 2012 amending Regulation (EC) No 607/2009 laying down certain detailed rules for the implementation of Council Regulation (EC) No 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 121, first paragraph, point (m), in conjunction with Article 4 thereof, Whereas: (1) In accordance with the Agreement between the European Community and the United States of America on trade in wine (2), the United States has asked that the name of the country be entered in Part B of Annex XV to Commission Regulation (EC) No 607/2009 (3) in the column indicating the countries that may use the name of one of the wine grape varieties that may appear on the labelling of wines in accordance with Article 62(4) of the Regulation. Following checks that the conditions laid down in Article 62(1)(b) and Article 62(4) of the Regulation are satisfied, the United States should be entered in the relevant column in that Annex against the name of the wine grape variety to which the request refers. (2) Regulation (EC) No 607/2009 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Part B of Annex XV to Regulation (EC) No 607/2009, row 58 is replaced by the following: 58 Vermentino di Gallura (IT) Vermentino di Sardegna (IT) Vermentino Italy, Australia, United States of America Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 87, 24.3.2006, p. 2. (3) OJ L 193, 24.7.2009, p. 60.